Name: 2005/791/EC: Commission Decision of 14 November 2005 authorising Germany to continue the experimental use of a new Ã nological practice (notified under document number C(2005) 4376)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  beverages and sugar;  technology and technical regulations;  food technology
 Date Published: 2005-11-16

 16.11.2005 EN Official Journal of the European Union L 299/71 COMMISSION DECISION of 14 November 2005 authorising Germany to continue the experimental use of a new Ã nological practice (notified under document number C(2005) 4376) (Only the German text is authentic) (2005/791/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 46(2)(f) thereof, Whereas: (1) In accordance with Article 41(1) of Commission Regulation (EC) No 1622/2000 of 24 July 2000 laying down certain detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine and establishing a Community code of Ã nological practices and processes (2), Germany has authorised experimental trials involving the use of oak wood chips and shavings in the ageing of wine. (2) These trials covered the use of several types of oak shavings and chips in contact with the wine, the study of aromatic compounds in the treated wine and the influence of these elements on the organoleptic qualities of the wine after ageing in various containers. It is important to continue these trials in order to clarify certain results of the experiments. (3) Germany has sent the Commission a communication concerning the trials which the Commission has forwarded to the Member States, together with a request for authorisation to extend the trials for a further three-year period in view of the positive results achieved. Germany has submitted the relevant justification in support of its request. (4) Grapes from the 2005 harvest are now due to be vinified under those trials. (5) In accordance with Article 41(3) of Regulation (EC) No 1622/2000, it is for the Commission to take a decision on this request. (6) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS DECISION: Article 1 Germany is hereby authorised to continue to use, on a trial basis, oak wood chips and shavings in the wine ageing process until 31 July 2008, in accordance with the conditions laid down in Article 41(1) of Regulation (EC) No 1622/2000. Article 2 This decision is addressed to the Federal Republic of Germany. Done at Brussels, 14 November 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by the 2003 Act of Accession. (2) OJ L 194, 31.7.2000, p. 1. Regulation as last amended by Regulation (EC) No 1163/2005 (OJ L 188, 20.7.2005, p. 3).